CONVERTIBLE PROMISSORY NOTE

$1,000,000

Las Vegas, Nevada

April 11, 2005

Crystalix Group International, Inc., a Nevada corporation (“Borrower”), promises
to pay to the order of Urban Casavant, as Trustee of the UAJC 2005 Irrevocable
Trust (“Lender”), at 30 Princeville Lane, Las Vegas, Nevada 89113, One Million
Dollars ($1,000,000), with interest on the unpaid principal balance.

By acceptance of this Note, Lender agrees to disburse the loan evidenced by this
Note as provided in the Funding Schedule attached as Exhibit A to this Note.

1.

Interest Rate.

(a)        Subject to Section 6 below, interest on the unpaid principal balance
hereunder shall accrue at the rate of ten percent (10%) per annum (the “Interest
Rate”) from the date hereof.

(b)       The Interest Rate shall be calculated on the basis of the unpaid
principal balance hereunder and the actual number of days elapsed over a 365-day
year. Notwithstanding anything contained in this Note to the contrary, if
collection from Borrower of interest at the Interest Rate would be contrary to
applicable laws, then the Interest Rate in effect on any day shall be the
highest interest rate which may be collected from Borrower under applicable laws
on such day.

2.

Payment Schedule.

(a)        Commencing on July 1, 2005, and continuing on the first day of each
month thereafter, Borrower shall make a principal payment in the amount of the
Required Monthly Payment with all accrued unpaid interest on the amounts
outstanding under this Note. “Required Monthly Payment” means the amount of
principal advanced by Lender to the date of each such payment, divided by
twenty-two (22).

(b)       All outstanding principal and accrued unpaid interest shall be due and
payable on May 1, 2007 (the “Maturity Date”), as such date may be accelerated
pursuant to Section 5.

3.

Amounts due hereunder shall be paid by Borrower to Lender as follows:

(a)        Except as provided below in Section 3(b), all payments (including
payment and prepayments of principal of or other amounts in respect of the
Advances or fees or other amounts) required under this Note shall be made by the
Borrower to the Lender in lawful money of the United States of America and in
immediately available funds.

(b)       From time to time, Lender may require Borrower to make any payment of
the Convertible Portion (as defined below) of Borrower’s obligations under this
Note in shares of Common Stock of Borrower (“Common Shares”) instead of lawful
money of the United States of America and thereby convert all or any part of
such Convertible Portion into that number of

 

45931.0004\YOKENS\LAS\82314.4

 



 

Common Shares, as is obtained by dividing the dollar amount that Lender elects
to convert by the applicable Conversion Price (as defined below).

(c)           Subject to adjustment as provided in this Section, the “Conversion
Price” shall be $0.05. The “Convertible Portion” means (w) any payment of
principal, interest, and any other amounts payable to Lender hereunder when due,
(x) any prepayment tendered by Borrower under this Note, (y) all or any portion
of the entire amount of Borrower’s obligations under this Note, upon a sale of
fifty-one percent (51%) or more of the outstanding Common Stock of Borrower or a
sale of all or substantially all of Borrower’s assets, or (z) if an Event of
Default (as defined below) occurs, a portion of Borrower’s obligations under
this Note not exceeding One Million Dollars ($1,000,000); provided, however,
that upon the occurrence of a second Event of Default while the first Event of
Default remains uncured, the entire amount of principal, interest and any other
amounts payable by Lender hereunder shall be the Convertible Portion.

(d)           Within ten (10) days after delivery to Borrower of a notice of
conversion with respect to that portion of the outstanding and unpaid principal
or interest that Lender wishes to convert, Borrower shall (i) denote in its
corporate records the ownership by Lender of the Common Shares so purchased, and
(ii) unless this Note has been fully repaid or converted in full, issue to
Lender a new Note, in identical form hereto and duly executed by Borrower,
representing the portion of the Debt that has not been converted or repaid.

(e)           If Borrower shall (i) declare a dividend or make a distribution
payable in Common Shares, (ii) subdivide or reclassify its outstanding Common
Shares into a greater number of Common Shares, or (iii) combine its outstanding
Common Shares into a smaller number of Common Shares, the Conversion Price in
effect at the time of the record date for such dividend or distribution or the
effective date of such subdivision, combination, or reclassification shall be
proportionately reduced in the case of any increase in the number of Common
Shares outstanding, and increased in the case of any reduction in the number of
Common Shares outstanding, so that Lender shall be entitled to receive the kind
and amount of Common Shares which Lender would have owned or have been entitled
to receive had this Note been converted into Common Shares immediately prior to
such time and had such Common Shares received such dividend or other
distribution or participated in such subdivision, combination, or
reclassification. Such adjustment shall be effective as of the record date for
such dividend or distribution or the effective date of such combination,
subdivision or reclassification and shall be made successively whenever any
event listed above shall occur.

(f)            Whenever the Conversion Price is adjusted as provided in Section
3(d), Borrower shall promptly deliver to Lender written notice setting forth the
Conversion Price after such adjustment and setting forth a brief statement of
the facts requiring such adjustment and the computation thereof.

(g)           In the event of any consolidation or merger of Borrower with or
into any other Person (other than a merger which does not result in any
reclassification, conversion, exchange or cancellation of outstanding Common
Shares), or in the event of any sale or transfer of all or substantially all of
the assets of Borrower or the reclassification of the Common Shares into another
form of capital stock of Borrower, whether in whole or in part, this Note shall
thereafter be convertible, in lieu of the Common Shares otherwise purchasable
and receivable

 

 

45931.0004\YOKENS\LAS\82314.4

2

 



 

upon conversion of this Note, into the kind and amount of stock and other
securities and property or cash which Lender would have been entitled to receive
upon such consolidation, merger, sale, transfer or reclassification if Lender
had held the Common Shares issuable upon the conversion of this Note immediately
prior to such consolidation, merger, sale, transfer or reclassification. The
provisions of this Section 3 shall similarly apply to successive
reclassification and changes of Common Shares of capital of Borrower and to
successive consolidations, mergers, sales, transfers or reclassifications.

(h)           Borrower shall at all times reserve and keep available, free from
pre-emptive rights, out of its authorized but unissued shares of common stock,
solely for the purpose of issue upon conversion of this Note as herein provided,
such number of Common Shares as shall then be issuable upon the conversion of
this Note. Borrower covenants that all Common Shares which shall be so issuable
shall, upon issuance, be duly and validly issued and fully paid and
non-assessable. Borrower shall from time to time, in accordance with applicable
law, increase the authorized amount of its Common Shares if at any time the
authorized amount of its Common Shares remaining unissued shall not be
sufficient to permit the conversion of all Notes at the time outstanding.

(i)            The Lender shall not be able to convert any amount due under the
Note, if such conversion would result in the Lender and all other affiliates of
Urban Casavant holding more than 9.99% of the Borrower’s outstanding shares of
common stock, including derivative securities exercisable within sixty (60)
days.

4.             This Note is secured by a certain Security Agreement by and
between Lender and Borrower dated as of April 11, 2005. Lender’s rights under
such Security Agreement are affected by a certain Subordination Agreement by and
between Lender, Kevin T. Ryan, CMKXTREME, Inc, a Nevada corporation, and John S.
Woodward, dated as of April 11, 2005.

5.             Upon any Event of Default, as such term is defined in this
Section 5, Lender may accelerate the loan evidenced by this Note and declare the
entire principal balance of the Note immediately due and payable, and shall have
the rights provided herein and by applicable law. The occurrence of any of the
following events shall constitute an “Event of Default” under this Note:

(a)           Borrower fails to make any payment of interest or principal within
five (5) days after the date when due under this Note.

(b)           The dissolution of Borrower, whether pursuant to any applicable
laws, or otherwise, or the sale, transfer or conveyance by Borrower of fifty
percent (50%) or more of the outstanding voting interests of stock of Borrower
or the equity interest in Borrower to any person or entity.

(c)           Borrower commences a case or other proceeding, or if an
involuntary case or other proceeding shall be commenced against Borrower seeking
liquidation, reorganization or other relief with respect to its debts under any
bankruptcy, insolvency or other similar debtor relief law now or hereafter in
effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, and any
such

 

 

45931.0004\YOKENS\LAS\82314.4

3

 



 

involuntary case or other proceeding shall remain undismissed and unstayed for a
period of sixty (60) days.

(d)           Borrower shall make an assignment for the benefit of creditors, or
admit in writing its inability to pay its debts generally as they become due.

(e)           A notice of lien, levy or assessment is filed of record or given
to Borrower with respect to all or any of the Borrower’s assets by any federal,
state, local department or agency, and such lien, levy or assessment is not
released or paid within a reasonable period of time but in no event longer than
twenty (20) days from the date such lien, levy or assessment is filed.

(f)            Lender, in good faith, believes the prospect of payment or
performance by Borrower under this Note is impaired and if Borrower is unable or
unwilling to provide adequate written assurances to Lender of its ability to
fully perform under this Note within thirty (30) days following delivery of
written notice.

(g)           Any representation or warranty of Borrower is not materially true,
correct and complete, or if any material statement, report or certificate made
or delivered by Borrower or its officers, employees or agents is not true,
correct and complete when made.

6.             If any Event of Default shall occur, the total of the unpaid
balance of principal and the accrued unpaid interest (past due interest being
compounded) shall then begin accruing interest at the rate stated in the first
paragraph above plus eight percent (8.00%) per annum (the “Default Rate”), until
such time as all past due payments and accrued interest are paid. Borrower
acknowledges that the effect of this Default Rate provision could operate to
compound some of the interest obligations due, and Borrower hereby expressly
assents to such compounding should it occur.

7.

Borrower:

(a)           waives demand, diligence, presentment for payment, protest and
demand, notice of extension, dishonor, protest, demand and non-payment of this
Note; and

(b)           agrees that Borrower will pay any collection expenses, court costs
and actual attorney’s fees which may be incurred by Lender in the collection or
enforcement of this Note.

8.

This Note may be prepaid in whole or in part at any time.

 

9.

This Note shall be construed according to the laws of the State of Nevada.

10.           All notices, requests and other communications hereunder must be
in writing and will be deemed to have been duly given only if delivered
personally or by facsimile transmission or mailed (first class postage prepaid)
to the parties at the following addresses or facsimile numbers:

 

 

45931.0004\YOKENS\LAS\82314.4

4

 



 

 

If to Borrower:

Crystalix Group International, Inc.

5275 South Arville Street, Suite B116

Las Vegas, Nevada 89118

Attn: Doug Lee, President

Fax No.: (702) 740-4611

with a copy to:

Snell & Wilmer L.L.P.

3800 Howard Hughes Parkway, Suite 1000

Las Vegas, Nevada 89109

Attn: Stephen B. Yoken, Esq.

Fax No.: (702) 784-5252

If to Lender:

Urban Casavant, as Trustee

of the UAJC 2005 Irrevocable Trust

30 Princeville Lane

Las Vegas, Nevada 89113

Fax. No.: (702) 247-1307

IN WITNESS WHEREOF, Borrower has caused this Note to be executed as of the date
first set forth above.

 

BORROWER:

 

Crystalix Group International, Inc.

 

By: ________________________________

Doug Lee, President

 

By: ________________________________

Patty Hill, Secretary

 

 

 

45931.0004\YOKENS\LAS\82314.4

5

 

 

 